Exhibit 99.1 McDERMOTT INTERNATIONAL, INC. INDEX—FORM 8-K PAGE PART II Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item8. Financial Statements and Supplementary Data 20 Report of Independent Registered Public Accounting Firm 20 Consolidated Statements of Operations 21 Consolidated Statements of Comprehensive Income (Loss) 22 Consolidated Balance Sheets 23 Consolidated Statements of Cash Flows 24 Consolidated Statements of Equity 25 Notes to Consolidated Financial Statements 26 Item7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Statements we make in the following discussion which express a belief, expectation or intention, as well as those that are not historical fact, are forward-looking statements that are subject to risks, uncertainties and assumptions. Our actual results, performance or achievements, or industry results, could differ materially from those we express in the following discussion as a result of a variety of factors, including the risks and uncertainties we have referred to under the headings “Cautionary Statement Concerning Forward-Looking Statements” and “Risk Factors” in Items 1 and 1A of Part I of our Annual Report on Form 10-K for the year ended December 31, 2016 (the “2016 Form 10-K”). General McDermott International, Inc. (“MDR”, “we” or “us”) is a leading provider of integrated engineering, procurement, construction and installation (“EPCI”), front-end engineering and design (“FEED”), and module fabrication services for upstream field developments worldwide.We deliver fixed and floating production facilities, pipeline installations and subsea systems from concept to commissioning for complex offshore and subsea oil and gas projects. Operating in approximately 20 countries across the Americas, Europe, Africa, the Middle East, Asia and Australia, our integrated resources include a diversified fleet of marine vessels, fabrication facilities and engineering offices. We support our activities with comprehensive project management and procurement services, while utilizing our fully integrated capabilities in both shallow water and deepwater construction.
